Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election of Group I (claims 1-8 and 15) in the reply filed on 01/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). It is noted that Applicant did not respond to the species lection requirement. In view of the search results, the examiner has decided to withdraw the species election requirement A (i) and (ii) (page 4) mailed on 10/29/2020.
2. Claims 1-8, 15, 20-28, 32, and 35 are pending. Claims 1-8 and 15 currently under consideration. Claims 20-28, 32, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
3. The information disclosure statement filed on 08/10/2018 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Drawings
4. The drawings filed on 08/10/2018 are accepted by the examiner.  

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-8 and 15 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 1 is drawn to a method of reducing regulatory T cell (Treg) function, activity, or proliferation in a subject comprising administering to the subject an effective  the activin antagonist, the activing inhibitor or activing receptor inhibitor possess any particular any particular conserved structure nor other disclosed distinguishing feature. Thus, the claims are drawn to a genus of activin signaling modulators, activin antagonists, activing inhibitors or activing receptor inhibitors without any structural and functional features.   
The specification discloses a number of activin antagonists, Follistatin, Follistatin-like 3 (FSRP), FK506 binding protein (FKBP12) (page 2, lines 22, 26-27), and an anti-activin monoclonal antibody (R&D Systems, MAB3381, page 46, lines 10-16). Semitekolou et al. (J. Exp. Med. 206 (8): 1769-1785, 2009) teach the in vivo depletion of activin-A by a neutralizing antibody to activin-A (page 1770, right column). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other activin signaling modulators, activin antagonists, activing inhibitors or activing receptor inhibitors might be. Thus, the instant disclosure does not adequately support the broad scope of activin signaling modulators, activin antagonists, activing inhibitors or activing receptor inhibitors.
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of activin signaling modulators, activin antagonists, activing inhibitors or activing receptor inhibitors, and lack of the definitive 

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8. Claims 1 and 3-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Semitekolou et al. (Activin-A induces regulatory T cells that suppress T helper cell immune responses and protect from allergic airway disease. J. Exp. Med. 206 (8): 1769-1785, 2009).
Semitekolou et al. teach that activin-A induces the generation of antigen-specific regulatory CD4+ T cells that are suppressive (Figure 3; page 1772, right column). Semitekolou et al. teach a method of administering an effective amount of a neutralizing antibody to activin-A right before pulmonary allergen (OVA) challenge of OVA/aluminum hydroxide (alum)–sensitized mice (page 1770, right column; Figure 1). Such an administration enhanced Th2 allergic responses and exacerbates asthmatic disease (page 1770, right column). The in vivo depletion of activin-A by a neutralizing antibody to activin-A would be expected to reduce the Treg proliferation by 1%-100%.   Thus, the teachings of Semitekolou et al. meet the limitations of claims 1 and 3-8. 


Claim Rejections under 35 USC § 103(a)
9. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10. Claims 1-8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mougiakakos et al. (Regulatory T Cells in Cancer. Advances in Cancer Research 107:57-117, 2010) in view of Semitekolou et al. (Activin-A induces regulatory T cells that suppress T helper cell immune responses and protect from allergic airway disease. J. Exp. Med. 206 (8): 1769-1785, 2009).
Mougiakakos et al. teach Tregs efficiently suppress innate and adaptive immunity. Vast majority of preclinical and clinical studies have liked the presence of Tregs to an increased risk for development as well as progression of cancer (page 95). Mougiakakos et al. teach targeting regulatory T cells in cancer therapy, including depletion of regulatory T cells (page 90), targeting function of regulatory T cells (page 91), and modulation of regulatory T cell proliferation/conversion (page 93). 
Mougiakakos et al. do not teach administering an activing antagonist to a subject, such as a human, to reduce regulatory T cell function, activity, or proliferation.
Semitekolou et al. teach activin-A induces the generation of antigen-specific regulatory CD4+ T cells that are suppressive (Figure 3; page 1772, right column). Semitekolou et al. teach a method of administering an effective amount of a neutralizing antibody to activin-A right before pulmonary allergen (OVA) challenge of  in vivo depletion of activin-A by a neutralizing antibody to activin-A would be expected to reduce the Treg generation and proliferation.
It would have been obvious for one skilled in the art to target regulatory T cells in cancer therapy in a subject, such as a human cancer patient, by administering to the subject an effective amount of an activin antagonist, such as a neutralizing activin antibody taught by Semitekolou et al., with a reasonable expectation of success. One would have been motivated to do so because a neutralizing activin antibody can effectively block the generation and proliferation of regulatory T cells.

Relevant Prior Art
11. The following prior art made of record is considered pertinent to Applicants’ disclosure: 
Huber et al. (Activin A Promotes the TGF-beta-Induced Conversion of CD4CD25 T Cells into Foxp3 Induced Regulatory T Cells. The Journal of Immunology, 182: 4633–4640, 2009).

Conclusion
12. No claims are allowed.




Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                      Examiner, Art Unit 1646
February 9, 2021